Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 1 of 17 - Page ID#: 1456




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

   HOME BUILDERS ASSOCIATION OF                  )
   LEXINGTON, INC., d/b/a BUILDING               )
   INDUSTRY ASSOCIATION OF                       )
   CENTRAL KENTUCKY,                             )         Civil No. 5:19-cv-00178-GFVT
                                                 )
          Plaintiff,                             )
                                                 )
   V.                                            )         MEMORANDUM OPINION
                                                 )                 &
   LEXINGTON-FAYETTE URBAN                       )               ORDER
   COUNTY PLANNING COMMISSION,                   )
   et al.,                                       )
                                                 )
          Defendants.                            )


                                     ***   ***       ***   ***

        This matter is before the Court on Defendant Lexington-Fayette Urban County Planning

Commission’s Motion to Dismiss [R. 3] and Plaintiff Building Industry Association of Central

Kentucky’s Motion for Leave to File First Amended Complaint [R. 7]. For the following

reasons, the Defendant Planning Commission’s Motion to Dismiss is GRANTED, and Plaintiff

Building Industry Association of Central Kentucky’s Motion for Leave to File First Amended

Complaint is DENIED.

                                                 I

        The Planning Commission is a public body authorized by Kentucky law to prepare a

comprehensive plan guiding the development of local property. [KRS § 100.183; R. 3-1 at 1.]

In February 2019, the Planning Commission adopted the most recent iteration, the 2018

Comprehensive Plan. [R. 3-1 at 2.] The Building Industry Association of Central Kentucky

(“BIA”), a trade association serving the residential and commercial construction industry in
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 2 of 17 - Page ID#: 1457




Central Kentucky, takes issue with the 2018 Plan. [R. 7-1 at ¶¶ 1–2.]

       In March 2019, BIA initiated this lawsuit in Fayette County Circuit Court, challenging

the legality of the Plan. [R. 1.] The original complaint asserted numerous causes of action against

Defendants, seeking to invalidate the Plan on the basis that it violated Kentucky and federal law.

[R. 1-2 at ¶¶ 1, 82.] Specifically, BIA challenges the legality of the “Placebuilder” element of

the Plan, which incorporates “urban planning best practices” into zone change applications,

requiring applicants to address a number of criteria. Id. at ¶¶ 40–41. The Planning Commission

timely removed the action to this Court claiming federal question jurisdiction, and then moved to

dismiss the matter under Federal Rule of Civil Procedure 12(b)(1), arguing BIA lacks standing.

[R. 1; R. 3.] BIA responded in opposition to that motion to dismiss [R. 5] and, subsequently,

filed a motion for leave to file first amended complaint. [R. 7.] Following BIA’s motion for

leave, the Planning Commission maintains that dismissal is proper as “the proposed Amended

Complaint does not cure the standing issues of the original complaint . . ..” [R. 10 at 1.]

                                                 II

                                                 A

       The Court first turns to BIA’s Motion for Leave to File First Amended Complaint. [R.

7.] Amendments to pleadings are governed by Federal Rule of Civil Procedure 15, which

provides that even if the party does not seek the amendment within the of-right period, a court

may give leave to permit such an amendment and should “freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). The United States Supreme Court has read this provision

broadly, and the Sixth Circuit has recognized that “where the underlying facts would support, a

motion for leave to amend should be granted, except in cases of undue delay, undue prejudice to

the opposing party, bad faith, dilatory motive, repeated failure to cure deficiencies by



                                                 2
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 3 of 17 - Page ID#: 1458




amendments previously allowed, or futility.” Duggins v. Steak’n Shake, Inc., 195 F.3d 828 (6th

Cir. 1999) (citing Foman v. Davis, 371 U.S. 178 (1962)).

       The Planning Commission opposes BIA’s motion for leave to amend, arguing solely that

the proposed amendment is futile as, like the original complaint, it cannot withstand a motion to

dismiss for lack of standing. [See R. 10.] It is true that, generally, a proposed amendment is

futile when it will not survive a motion to dismiss. Miller v. Calhoun Cty., 408 F.3d 803, 817

(6th Cir. 2005). As such, a motion for leave is properly denied “if the court concludes that the

pleading as amended could not withstand a motion to dismiss.” Martin v. Associated Truck

Lines, Inc., 801 F.2d 246, 248 (6th Cir. 1986) (citation omitted). So, here, the decision on

whether to grant BIA leave to amend begins and ends with a determination of whether the First

Amended Complaint would survive a Rule 12(b)(1) motion.

                                                  B

       When a defendant's motion to dismiss raises the question of subject-matter jurisdiction,

the plaintiff “bears the burden of proving jurisdiction in order to survive the motion.” Mich.

S. R.R. Co. v. Branch & St. Joseph Counties Rail Users Ass'n, 287 F.3d 568, 573 (6th Cir. 2002).

“Specifically, the plaintiff must show that the complaint ‘alleges a claim under federal law, and

that the claim is substantial.’” Id. (quoting Musson Theatrical, Inc. v. Federal Express Corp., 89

F.3d 1244, 1248 (6th Cir. 1996)). A plaintiff may survive the motion “by showing ‘any arguable

basis in law’ for the claims set forth in the complaint.” Id.

       Rule 12(b)(1) motions “come in two varieties: a facial attack or a factual attack.” Gentek

Bldg. Prods., Inc., v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). A facial attack

“questions merely the sufficiency of the pleading.” Id. When a motion raises a facial attack, a

court must accept all the “allegations in the complaint as true,” and “if those allegations establish



                                                  3
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 4 of 17 - Page ID#: 1459




federal claims, jurisdiction exists.” Id. A challenge to a plaintiff's standing is a facial attack.

See Gaylor v. Hamilton Crossing CMBS, 582 F. App’x. 576, 579 (6th Cir. 2014). Therefore, in

assessing whether standing has been established, the Court will accept the allegations of BIA's

First Amended Complaint as true. Gentek Bldg. Prods., Inc., 492 F.3d at 330.

       “Standing is a ‘threshold question in every federal case.’” Coal Operators & Assocs.,

Inc. v. Babbitt, 291 F.3d 912, 915 (6th Cir. 2002) (quoting Warth v. Seldin, 422 U.S. 490, 498

(1975)). Article III's “irreducible constitutional minimum” of standing has three elements: (1)

“the plaintiff must have suffered an ‘injury-in-fact’—an invasion of a legally protected interest

which is (a) concrete and particularized, and (b) actual and imminent, not conjectural and

hypothetical”; (2) “there must be a causal connection between the injury and the conduct

complained of”; and (3) “it must be likely, as opposed to merely speculative, that the injury will

be redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992) (citations omitted). “The party invoking federal jurisdiction bears the burden of

establishing these three elements.” Lujan, 504 U.S. at 561.

                                                   1

       The Planning Commission asserts that BIA lacks standing both (1) to sue on its own

behalf, and (2) to sue via associational standing on its members’ behalf. [R. 3-1 at 5; R. 10 at

10.] These assertions are based on the premise that “neither BIA nor its members have suffered

or alleged an injury in fact.” [R. 3-1 at 5.] BIA disagrees. First, BIA contends that it has

standing in its own right in two ways—statutory standing, as provided by state law, and,

statutory standing aside, that it “has also demonstrated the kind of ‘injury-in-fact’ generally

required under Article III.” [R. 5 at 7, 12.] In the alternative, BIA contends that it has




                                                   4
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 5 of 17 - Page ID#: 1460




associational standing to sue on behalf of its members, as at least one of its members, Ball

Homes, would have standing to sue in its own right. [R. 11 at 4.]

       As an initial matter, the Court must address an important aspect of the standing doctrine

as a whole. It is well-established law that a “plaintiff must demonstrate standing for each claim

he seeks to press.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 335 (2006). In other words,

standing cannot be “dispensed in gross.” Lewis v. Casey, 518 U.S. 343, 358 n. 6 (1996). Here,

such a clarification is important as, like the original complaint, the First Amended Complaint

includes multiple causes of action asserted against Defendants. [See R. 7-1; R. 1-2.] However,

for the most part, the parties’ respective filings suggest that, in their view, a finding concerning

whether BIA or its members have standing generally will establish whether BIA can demonstrate

standing for each of its claims. [See e.g., R. 3-1 at 5; R. 5 at 16.] The parties’ briefing does not

touch upon, in any detail, whether standing is proper as to each cause of action. This established,

the following analysis will detail whether BIA can demonstrate Art. III standing for each of its

claims while bearing in mind the parties’ respective views on the matter.

       In light of this important clarification, the Court notes that BIA has only advanced one

federal claim, Count VIII. This claim alleges that the Plan violates BIA and its members’

Fourteenth Amendment rights to procedural due process and substantive due process. [R. 7-1 at

¶¶ 94, 95.] The inquiry into whether BIA can establish Art. III standing will begin with this

federal claim, which serves as the basis for federal question jurisdiction. Id. at ¶ 4.

                                                  2

       First, the Court will address whether BIA has established Art. III standing to sue in its

own right as it relates to these Fourteenth Amendment claims. The main thrust of the Planning

Commission’s motion to dismiss is that BIA has failed to establish injury in fact. [R. 3-1 at 5.]



                                                  5
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 6 of 17 - Page ID#: 1461




To prove this element, as noted above, a plaintiff must show “an invasion of a legally protected

interest which is ‘concrete and particularized,’ and ‘actual and imminent, not conjectural and

hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S., at 560). For an injury to be

“particularized,” it “must affect the plaintiff in a personal and individual way.” Id. (citation

omitted). The injury must also be concrete—meaning it must be “real, and not abstract.” Id.

(internal quotations and citations omitted).

       Even taking the allegations in support of both BIA’s procedural due process and

substantive due process claims as true, BIA fails to establish that it has suffered a particularized

and concrete injury. As it relates to both of these claims, BIA’s First Amended Complaint

contains the following claims of injury to the organization:

       The 2018 Comprehensive Plan harms the BIA because it frustrates the BIA’s
       mission of promoting the availability of affordable, cost-effective home
       ownership to the citizens of Fayette County and frustrates its efforts to educate its
       members on the planning and zoning regulatory process in Fayette County.
       Because the 2018 Comprehensive Plan is unconstitutionally ambiguous and
       otherwise unlawful, the BIA cannot educate or advise its members on how they
       may comply with the 2018 Comprehensive Plan when seeking a zone map
       amendment or otherwise developing their property in Fayette County.

[R. 7-1 at ¶ 10.] Aside from BIA’s indefinite contention that its mission has been frustrated

generally, the only specific allegation as to injury to BIA is that its efforts to educate and advise

its members have been frustrated.

       In support of this allegation, BIA points to the recent difficulties of one of its members,

Ball Homes, in obtaining a zone change under the Plan. [Id. at ¶ 19; R. 7-7 at 4.] BIA represents

that the Planning Commission postponed consideration of Ball Homes’ application for a zone

change, specifically on the grounds that the application did not comply with the terms of the

Placebuilder portion of the Plan. [R. 7-1 at ¶ 19.] In BIA’s view, Ball Homes’ difficulties are an

example of how BIA’s ability to educate and advise has been impaired in the following ways:

                                                  6
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 7 of 17 - Page ID#: 1462




       [BIA] is no longer able to provide valuable insight in educating its members as to
       where different types of land uses should locate, whether a given proposed use is
       an [sic] agreement with the comprehensive plan thereby increasing the chance the
       request will be approved, what conditions are likely to be imposed on the project
       during the zoning process, and what density will be allowed.

[R. 5 at 14.] However, BIA does not describe with any detail how the Plan has impacted its ability

to educate or advise in the above ways, as it concerns Ball Homes or any of its other members.

       As to Ball Homes specifically, BIA puts forth no allegations concerning its efforts to

educate or advise on the recent application. Instead, it broadly asserts that “BIA member Ball

Homes’ application is a clear example of how the 2018 Comprehensive Plan . . . frustrates

[BIA’s] efforts to educate its members on the planning and zoning regulatory process in Fayette

County.” [R. 11 at 6.] But at no point did Ball Homes even attempt to comply with the

Placebuilder criteria set forth in the Plan nor, presumably, did BIA attempt to educate or advise

Ball Homes on how to comply. [See R. 7-2 at 4.] BIA may have legitimate concern that it will

no longer be able to adequately educate and advise in the face of the new Plan, but that is not

enough. Concern, without any concrete example of how the Plan has affected BIA’s ability to

educate or advise, is insufficient to establish an injury. See Havens Realty Corp. v. Coleman,

455 U.S. 363, 379 (1982); see also Diamond v. Charles, 476 U.S. 54, 55 (1986) (“[A]bstract

concern does not substitute for the concrete injury required by Art. III.”).

       To establish injury to an association, courts have looked for “concrete and demonstrable

injury to the organization’s activities . . ..” Id.; see also Food & Water Watch, Inc. v. Vilsack,

808 F.3d 905, 919 (D.C. Cir. 2015). If BIA demonstrated that it attempted to educate its members

on how to effectively address the new Plan criteria and, despite its best efforts and significant

allocation of resources, the resulting application(s) had been denied, then an injury as it relates to

BIA’s ability to educate and advise might be more apparent. See Mote v. City of Chelsea, 284 F.



                                                  7
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 8 of 17 - Page ID#: 1463




Supp. 3d 863, 887 (E.D. Mich. 2018) (holding that an association suffered an Art. III injury

where it demonstrated significant diversion of its resources as a result of defendants’ actions).

Such a chain of events would also support BIA’s theory that the Plan’s “requirements are so

vague that they imbue the Planning Commission with unfettered discretion.” [R. 5 at 16.] That,

however, is not the course of action that BIA chose. BIA fails to establish it suffered an injury in

fact and thus has no standing to sue in its own right on its Fourteenth Amendment claims.

       Lastly, the Court notes that to the extent BIA seeks to bring a preenforcement challenge

[see R. 7-7 at 2], this avenue is unavailable in the present circumstances. To satisfy the injury in

fact requirement with such a challenge, a plaintiff must allege “an intention to engage in a course

of conduct arguably affected with a constitutional interest, but proscribed by a statute, and there

exists a credible threat of prosecution thereunder . . ..” Babbitt v. Farm Workers, 442 U.S. 289,

298 (1979). Clearly, here, there is no threat of prosecution or similar potential reprisal as to BIA.

See also Am. Civil Liberties Union v. Nat'l Sec. Agency, 493 F.3d 644, 653 (6th Cir. 2007)

(“Notably, the plaintiffs do not allege as injury that they personally, either as individuals or

associations, anticipate or fear any form of direct reprisal by the government . . . such as criminal

prosecution, deportation, administrative inquiry, civil litigation, or even public exposure.”).

                                                  3

       The Court next turns to whether BIA has standing to sue in its own right for the alleged

violations of Kentucky law. In all, BIA advances eight separate claims against the Planning

Commission, alleging both statutory and constitutional violations of state law. [R. 7-1 at 24–30.]

       On these claims, the Court must first address an apparent misunderstanding evidenced in

the briefing. As established above, at an “irreducible minimum” Art. III requires the party

invoking the court’s authority to establish three elements: (1) injury in fact, (2) causation; and (3)



                                                  8
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 9 of 17 - Page ID#: 1464




redressability. Lujan, 504 U.S. at 560. Importantly, the Supreme Court recently recognized that,

as to the injury in fact element, “Congress may ‘elevat[e] to the status of legally cognizable

injuries concrete, de facto injuries that were previously inadequate at law.’” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1549 (2016) (alteration in original) (quoting Lujan, 504 U.S. at 578). In

light of this principle, BIA attempts to establish “statutory standing” by way of a Kentucky

statute, KRS § 100.347. BIA contends that, in this context, “Kentucky’s General Assembly is no

different” from Congress [R. 5 at 8], and explains at length how it is the type of party the

Kentucky legislature intended to extend standing to under KRS § 100.347. [R. 5 at 8–12.]

Pursuant to this “legislative grant of standing under KRS § 100.347,” BIA asserts that it “need

not demonstrate any more to establish standing under Article III.” Id. at 11–12.

       This is almost certainly not the case. In a suit based on federal question jurisdiction, it is

implausible that Art. III standing in a federal court can be established by way of a state statute

for all Plaintiff’s claims. [See R. 7-1 at ¶ 4.] As stated by other courts facing the same contention:

       It is one thing when Congress enacts a statute, the violation of which constitutes
       “injury” in the Art. III sense. Congress has, in that case, overridden the prudential
       limitations and provided an injury which confers standing. It is quite another thing
       to suggest that the states have the same power to waive by statute the prudential,
       or more problematically, the constitutional limitations on standing in federal court
       and, by way of a state created right, confer injury in the Art. III sense where none
       would otherwise exist.

Mangini v. R.J. Reynolds Tobacco Co., 793 F. Supp. 925, 929 (N.D. Cal. 1992); see also Ross v.

AXA Equitable Life Ins. Co., 115 F. Supp. 3d 424, 434 (S.D.N.Y. 2015), aff'd, 680 F. App'x 41

(2d Cir. 2017). Even if the Court were to find that KRS § 100.347 confers state statutory

standing on BIA in this case, such a finding does not foreclose the need to determine whether

Art. III standing exists. See Ross, 115 F. Supp. 3d. at 434 (citations omitted) (“[W]hether a state

law authorizes standing, or whether a plaintiff has standing to bring suit in state court more



                                                  9
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 10 of 17 - Page ID#: 1465




 generally, is irrelevant to the Article III analysis.”). Accordingly, the Court must separately

 address Art. III standing as it relates BIA’s state law claims.

        For the most part, as evidenced by the parties’ briefing, the present Art. III standing

 inquiry renders the same result as the inquiry concerning the Fourteenth Amendment claims. As

 with the Fourteenth Amendment claims, each of the state statutory and constitutional claims

 advanced by BIA stem from the same actions: the Planning Commission’s formulation and

 adoption of the Plan. While different theories are advanced as to how the Planning

 Commission’s actions were unlawful, the alleged injuries to BIA stemming from these actions

 are the same. This much is apparent in BIA’s First Amended Complaint:

        [T]he 2018 Comprehensive Plan violates Kentucky and local law in a myriad of
        ways, and exceeds what KRS Chapter 100 permits the Planning Commission to
        regulate. The Planning Commission’s adoption of the 2018 Comprehensive Plan
        therefore harms the BIA and its members as builders, developers, property owners,
        and participants in the planning and zoning process in Lexington-Fayette County
        by illegally burdening their development activities within Fayette County, and by
        abrogating their right to engage in a valid and legal planning and zoning process.

 [R. 7-1 at ¶ 12.] Notably, on these state law claims, BIA fails to include any additional

 allegations as it relates to how their ability to educate and advise has been impacted. Therefore,

 the Court finds that the injury in fact analysis concerning the Fourteenth Amendment claims, see

 supra Section III.B, is equally applicable on the present claims. In short then, given that BIA

 failed to establish injury in fact on the Fourteenth Amendment claims, BIA similarly fails to

 establish injury in fact on its state law claims. Accordingly, the Court holds that BIA does not

 have standing to sue in its own right on either the federal or state law claims.

                                                   4

                                                   a

        The Court will next address whether BIA has established Art. III standing to sue via

 associational standing as it relates to its Fourteenth Amendment claims. See Int’l Union v. Brock,
                                                  10
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 11 of 17 - Page ID#: 1466




 477 U.S. 274, 281 (1986) (“Even in the absence of injury to itself, an association may have

 standing solely as the representative of its members”). To establish associational standing, BIA

 must show that: (1) one of its members would have standing to sue in its own right; (2) the relief

 it seeks is germane to its purpose; and (3) none of its members need to participate in their

 individual capacity. Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).

        As to the first element, like any Art. III standing inquiry, an association must show one of

 its members “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct

 of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo,

 Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). For the below reasons, the Court finds that BIA

 has failed to establish that one of its members suffered an injury in fact and, therefore, that it

 lacks associational standing on its Fourteenth Amendment claims.

                                                   b

        In June 2019, Ball Homes, filed an application for a zone map amendment request with

 the Planning Commission. [R. 7-1 at ¶ 18; R. 7-2.] After review of the application, the Planning

 Commission recommended postponing further consideration of the application, stating:

        [T]he applicant would be best served to review The Placbuilder [sic] to address
        those policies in the most efficient and judicious manner. There are numerous
        objectives and policies of the 2018 Comprehensive Plan, which have been
        overlooked. Until the applicant addresses the adopted Comprehensive Plan in a
        complete manner the staff cannot offer a substantive recommendation.

 [R. 7-3 at 8.] Indeed, Ball Homes’ application explicitly noted that it did not address the

 Placebuilder criteria, as in its view, inclusion of the Placebuilder in the Comprehensive Plan was

 “legally invalid and unconstitutional.” [R. 7-2 at 4.] Following the initial postponement, the

 Planning Commission postponed consideration of the application two additional times, again on

 the grounds that the application was not in compliance with the Plan. [R. 7-1 at ¶ 20.]



                                                   11
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 12 of 17 - Page ID#: 1467




 Eventually, in October 2019, the Planning Commission ultimately recommended approval of the

 Ball Homes application on alternate statutory grounds, as Ball Homes continued to not address

 the Placebuilder criteria. Id. at ¶¶ 23–24.

         BIA contends that, in the intervening 143 days between Ball Homes filing its initial

 application and the ultimate approval of its revised application, Ball Homes sustained a

 cognizable Art. III injury in two ways. Id. at ¶ 24. First, it contends Ball Homes incurred

 additional costs and expenses resulting from the delay. [R. 11 at 4.] Second, it contends

 separately that Ball Homes was “also damaged by the Planning Commission’s determination that

 it could not avail itself to the primary provision of KRS [§] 100.213 that planning commissions

 are directed to evaluate unless it complied with the unlawful Placebuilder program.” Id.

                                                   i

        The harm from the delay itself is insufficient to establish injury in fact to Ball Homes. As

 noted, Ball Homes’ initial application made clear that it had no intention of addressing the

 various criteria set out in the new Plan. [See R. 7-2 at 4.] As to the specific criteria applicants

 were to address, it stated: “[T]he 2018 Comprehensive Plan requires far more of applicants than

 KRS 100.203 and 100.213 authorizes it to. As such, this Applicant refuses to partake in this clear

 violation of Kentucky law.” Id. at 4. Instead of attempting to address the Plan criteria, Ball

 Homes simply addressed broadly why the proposed zone change and ensuing development

 would meet the goals and objectives of the Plan. See id. at 2.

        On the record then, any delay resulting from the Planning Commission request for an

 application addressing the Plan’s criteria was effectively caused by Ball Homes’ conscious

 decision to not address the Placebuilder criteria and, arguably, Ball Homes likely foresaw the

 ensuing delay. Ball Homes may have otherwise avoided delay if it attempted to address the



                                                  12
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 13 of 17 - Page ID#: 1468




 criteria, but it failed to do so. Instead, due to its displeasure with the criteria, it refused to address

 them, which foreseeably led to the Planning Commission asking for additional information.

         Moreover, Ball Homes acquiesced to the delays stemming from the Planning

 Commission’s requests for additional information. [R. 7-1 at ¶ 20.] The applicable statutory

 provision, KRS § 100.211(2)(c), provides that ordinarily the Planning Commission is to make its

 recommendation within 60 days of receiving a zone change application. If the Planning

 Commission fails to act within the required 60-day period, then an applicant may either waive

 that requirement, allowing the Commission more time to consider the application, or allow the

 application to be forwarded from the Commission to the legislative body without a

 recommendation of approval or disapproval. KRS § 100.211(2)(c)(2)–(3). Here, the Planning

 Commission asked to postpone consideration of the application in order that Ball Homes could

 provide additional information. [R. 7-3 at 8.] Ball Homes agreed and submitted a revised

 application. [R. 7-1 at ¶ 21; R. 7-4.] To the extent that Ball Homes asks the Court to find that it

 was “coerced” into doing so [R. 11 at 4], the record does not support such a contention.

         The self-inflicted nature of the delay, and any attendant monetary loss, becomes even

 more apparent in view of the ultimate approval of the application. In the end, the Planning

 Commission approved the Ball Homes’ application on alternate grounds, without having to

 address the Placebuilder criteria. [R. 7-1 at ¶ 24.] This alternate ground—demonstrating that the

 existing zoning classification was inappropriate—was also not adequately addressed in Ball

 Homes’ initial application, as noted in initial Planning Commission report that recommended

 postponement. [R. 7-3 at 8.] Ball Homes’ revised application addressed this ground in a much

 more thorough and complete manner. [Compare R. 7-4 at 5–6, with R. 7-2 at 5.] The Planning

 Commission then ultimately recommended approval of the zone change on this alternate ground.



                                                    13
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 14 of 17 - Page ID#: 1469




 [R. 7-6 at 5.] Had Ball Homes simply submitted an initial application that adequately addressed

 this ground—a recognized avenue to seek a zone change—then it appears likely that no delay

 would have occurred or, at the very least, that the delay would have been much shorter in

 duration.

         The 143-day delay resulted from Ball Homes’ refusal to even attempt compliance with

 the Plan and, further, its failure to adequately address other alternate grounds for seeking a zone

 change. The ensuing self-inflicted costs and expenses are insufficient to establish injury in fact.

 See Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 866 (6th Cir. 2020) (citation omitted).

                                                    ii

        The Court now turns to the second theory put forth by BIA, that Ball Homes suffered an

 injury based on its inability to utilize the most frequently used statutory ground for obtaining a

 zoning amendment. This amorphous contention is also insufficient to establish injury in fact.

         As noted above, there are numerous grounds on which an applicant can seek a zone

 change. BIA argues, however, that the most frequently used statutory ground is a finding by the

 Planning Commission that the amendment is in agreement with the applicable Comprehensive

 Plan. [R. 11 at 7.] Put otherwise, “[w]hile there are alternative ways in which a zone change

 may be granted, compliance with a comprehensive plan is the threshold question.” Id. at 5. BIA

 argues that this avenue has been effectively foreclosed due to the unlawful and onerous nature of

 the Placebuilder criteria within the 2018 Comprehensive Plan. Id. at 7.

         First, the Court notes that as Ball Homes did not even attempt to comply with the Plan

 criteria, it is unclear if it this preferred statutory ground has in fact been foreclosed. So, any

 apparent injury is speculative in nature. Further, in the case of this specific zone change

 application there were, at the very least, two well-established avenues for Ball Homes to seek a



                                                   14
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 15 of 17 - Page ID#: 1470




 zoning change: (1) demonstrating compliance with the Plan requirements, including the

 Placebuilder criteria; or (2) demonstrating that the existing zoning classification was

 inappropriate. While demonstrating compliance with Plan requirements is the first avenue the

 Planning Commission looks to, see KRS § 100.213(1), it is uncontested that both avenues were

 available to Ball Homes from the start. Indeed, following the delays, the Planning Commission

 eventually recommended approval of the zone change on the second ground. [R. 7-6 at 5.] Ball

 Homes may be displeased that, in its view, the Plan makes it more difficult to obtain a zone

 change through its preferred method. But such a qualm does not establish a concrete injury in

 fact to Ball Homes where another avenue was readily available and, importantly, where Ball

 Homes never legitimately attempted to pursue a zone change via its preferred method.

        Second, BIA’s closely related contention that Ball Homes’ inability to utilize the most

 frequently used statutory ground resulted in deprivation “of its right to engage in a valid and

 legal planning and zoning process” is similarly unavailing. [R. 11 at 5.] Ball Homes did in fact

 engage in the zoning process and realized its ultimate goal of obtaining a zone change. The

 Court is unaware of a private party’s right to engage in the zoning process to its exact liking. At

 the risk of being redundant, had Ball Homes or another BIA member sought to obtain a zone

 change by attempting to be “in agreement” with the Plan and were then rejected, injury in fact

 might very well be established. That, however, did not happen. BIA fails to establish that Ball

 Homes has suffered an injury in fact as it relates to BIA’s Fourteenth Amendment claims.

                                                  5

        Finally, the Court turns to whether BIA is able to establish associational standing on its

 state law claims. The Art. III standing inquiry concerning whether associational standing has

 been established on the Fourteenth Amendment claims applies equally to the state law claims, as



                                                 15
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 16 of 17 - Page ID#: 1471




 was the case concerning whether BIA had standing to sue in its own right. See discussion supra

 Section III.C. The alleged injuries underlying the claims are the same and stem from the same

 actions of the Planning Commission. Thus, given that BIA failed to establish an injury in fact to

 Ball Homes on the Fourteenth Amendment claims, BIA also fails to establish an injury in fact to

 Ball Homes on the state law claims. Accordingly, the Court holds that BIA has failed to

 demonstrate associational standing as to either the federal or state law claims.

                                                 III

        The Supreme Court has “always insisted on strict compliance with th[e] jurisdictional

 standing requirement,” Raines v. Byrd, 521 U.S. 811, 819 (1997), and so must this Court. Here,

 BIA’s First Amended Complaint and attendant briefing fail to establish that the alleged legal

 deficiencies of the 2018 Comprehensive Plan have resulted in an Art. III injury in fact either to it

 or its member, Ball Homes. The proposed amendment is therefore futile as it cannot withstand

 the Planning Commission’s motion to dismiss for lack of standing. Accordingly, and the Court

 being sufficiently advised, it is hereby ORDERED as follows:

        1.      Defendant’s Motion to Dismiss [R. 3] is GRANTED;

        2.      Plaintiff’s Motion for Leave to File First Amended Complaint [R. 7] is DENIED;

        3.      Plaintiff’s original and amended complaints [R. 1-2 at 1–28; R. 7-1] are

 DISMISSED WITH PREJUDICE; and

        4.      This case is STRICKEN from the Court’s active docket.




                                                  16
Case: 5:19-cv-00178-GFVT Doc #: 12 Filed: 05/18/20 Page: 17 of 17 - Page ID#: 1472




       This the 18th day of May, 2020.




                                         17
